Citation Nr: 1545500	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include on a secondary basis.

2.  Entitlement to service connection for a low back disability, to include on a secondary basis.

3.  Entitlement to service connection for a neck disability, to include on a secondary basis.

4.  Entitlement to service connection for hearing loss in the right ear.

5.  Entitlement to an initial evaluation in excess of 20 percent for left knee injury with instability.

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.


7.  Entitlement to an increased evaluation for residuals of a right bunionectomy/right hallux valgus (right foot disability), rated as 0 percent disabling prior to October 17, 2007 and as 10 percent disabling beginning on October 17, 2007.

8.  Entitlement to a compensable evaluation for hearing loss in the left ear.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

10.  Entitlement to an effective date prior to for the assignment of a 20 percent rating for residuals of a fracture of the right ankle (right ankle disability).

11.  Entitlement to an effective date prior to October 17, 2007 for the assignment of a 10 percent rating for right foot disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to May 1981 and from November 1982 to October 1997.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2012, the Board granted entitlement to service connection for tinnitus; granted entitlement to a separate 10 percent rating for left knee arthritis effective May 30, 1981; granted an earlier effective date of May 31, 1981 for the assignment of a 20 percent rating for residuals of a left knee injury with instability; dismissed the issue of entitlement to an evaluation in excess of 20 percent for residuals of a right ankle disability; and remanded the other service connection issues listed on the title page to the RO for additional development, to include obtaining Social Security Administration records and nexus opinions on the claims for service connection for the neck and left leg.  The increased rating issues were remanded to obtain additional treatment records and current evaluations of the service-connected disabilities at issue.  

Pursuant to the April 2012 Board remand, the Veteran's SSA records, additional treatment records, evaluations of service-connected disabilities, and nexus opinions were obtained, and added to the record, in October 2012.  Consequently, there has been substantial compliance with the April 2012 remand instructions with respect to the issues addressed below.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

Additional private medical evidence has been added to the record after the most recent Statement of the Case in February 2014 along with a waiver of RO review.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) on January 28, 2015, and a transcript of the hearing is of record.  In response to a request at the hearing from the Veteran's attorney, the Veteran was granted a stay of 60 days from the date of the hearing to submit additional evidence.  In a letter received by VA on April 1, 2015, the Veteran's attorney requested another extension of 30 days to submit additional evidence.  A letter was sent to the Veteran's attorney on April 23, 2015 granting a 30 day extension from the date of the letter for the submission of additional evidence.  A letter received by VA from the Veteran's attorney on May 22, 2015 requested an additional extension of 30 days for the submission of new evidence.  A letter was sent to the Veteran's attorney on June 12, 2015 granting a 30 day extension from the date of the letter for the submission of additional evidence.  A letter received by VA from the Veteran's attorney on June 23, 2015 requested an additional extension of 30 days for the submission of new evidence.  A letter was sent to the Veteran's attorney on August 5, 2015 granting a 30 day extension from the date of the letter for the submission of additional evidence.  No additional evidence has been submitted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date prior to June 6, 2011 for the grant of service connection and an initial 20 percent disability rating for radiculopathy of S1 and L5 of the right lower extremity, associated with residuals of a fracture of the right ankle (radiculopathy of the right leg), was initially raised by the record at the Veteran's January 2015 videoconference hearing, and was discussed in the June 2015 statement from the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right leg was raised on behalf of the Veteran by his attorney in the June 2015 statement but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a low back disability, to include on a secondary basis, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a left leg disability that is related to his military service or is caused or aggravated by a service-connected disability.

2.  The Veteran does not have a neck disability that is related to his military service or is caused or aggravated by a service-connected disability.

3.  The Veteran does not have a right ear hearing loss that is related to his military service.

4.  The evidence shows no more than moderate recurrent subluxation or lateral instability of the left knee.

5.  The relevant medical evidence shows that range of motion of the right knee was no worse than 5 degrees of extension and 90 degrees of flexion.

6.  There was no significant disability of the right foot prior to October 17, 2007 and there is no more than moderate impairment of the right foot beginning October 17, 2007.

7.  The most probative evidence shows no more than level II hearing loss in the left ear.

8.  As of June 6, 2011, the Veteran was service connected for left knee injury with instability, 20 percent disabling; radiculopathy of S1-L5, 20 percent disabling; arthritis of the right ankle, 20 percent disabling; arthritis of the left knee, 10 percent disabling; bunionectomy/hallux valgus, 10 percent disabling; tinnitus, 10 percent disabling; and hearing loss in the left ear, 0 percent disabling.  His combined rating was 70 percent, with a bilateral factor of 5.9 percent.

9.  The Veteran has completed three years of college; he last worked full time in August 2009 as a materials manager.   

10.  The evidence is at least in equipoise as to whether the Veteran's 
service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history

11.  A claim for increased compensation for disabilities of the right ankle and right foot was received by VA on September 30, 2005.  

12.  Evidence of increased disability of the right ankle and right foot was first shown on VA examination on October 17, 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for a neck disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for an initial evaluation in excess of 20 percent for left knee injury with instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).
5.  The criteria for an initial evaluation in excess of 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5260-5003 (2014).

6.  The criteria for a compensable rating prior to October 17, 2007 or to a rating in excess of 10 percent beginning October 17, 2007 for a right foot disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5284 (2014).

7.  The criteria for a compensable evaluation for hearing loss in the left ear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).

8.  By extending the benefit of the doubt, the criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2014).  

9.  The criteria for an effective date prior to October 17, 2007 for a 20 percent rating for right ankle disability are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).

10.  The criteria for an effective date prior to October 17, 2007 for a 10 percent rating for right foot disability are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was sent a letter in December 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating; he was sent a letter in May 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  The Veteran was informed in the May 2007 letter of the factors for consideration in the assignment of a disability rating, and it explained how VA determined the effective date, in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was informed in a September 2012 letter of the requirements needed to establish entitlement to TDIU.

In accordance with the requirements of VCAA, the December 2005 and May 2007 letters also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional relevant private evidence was subsequently added to the case after the letter.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation of the neck, with nexus opinion, was obtained in October 2012; an evaluation of the left leg, with nexus opinion, was obtained in May 2013.  An audiological evaluation was obtained in November 2012.  Increased rating evaluations were obtained in October 2012.


When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA service connection evaluations obtained in this case are adequate, as they involve review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has neck disability, left leg disability, and hearing loss in the left ear due to service or to service-connected disability.  The increased rating evaluations are adequate because they provide the current symptomatology of the service-connected issues on appeal.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection and increased rating issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his January 2015 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The only issues discussed at the hearing involved entitlement to service connection for low back disability, entitlement to an increased rating for the right ankle, and entitlement to a TDIU.  The issue of entitlement to service connection for low back disability is being remanded below.  The Veteran was assisted at the January 2015 hearing by his attorney.  The attorney and the VLJ asked questions to ascertain whether the symptomatology of the right ankle and the overall impairment of the Veteran's service-connected disabilities.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Service Connection Claims

The Veteran seeks service connection for a left leg disability, a neck disability, and hearing loss in the right ear, to include as secondary to service-connected disability.  He was granted entitlement to service connection for left knee disability by rating decision in November 1981; he was granted entitlement to service connection for hearing loss in the left ear and for right ankle disability by rating decision in December 1997; he was granted entitlement to service connection for right foot disability by rating decision in September 1998; he was granted entitlement to service connection for S1-L5 radiculopathy of the right lower extremity by rating decision in February 2012; he was granted entitlement to service connection for tinnitus by rating decision in September 2012.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of osteoarthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Neck and Left Leg

Disabilities of the neck and left leg are addressed together because they are part of the musculoskeletal system.

The Veteran's service treatment records reveal that a left leg bruise was reported in March 1981.  There were no complaints or abnormal clinical findings on medical history and medical evaluation reports in July 1982.  The Veteran complained in October 1994 of neck stiffness, and neck strain was diagnosed.  No neck or left leg complaints or abnormal findings were reported on examination in October 1996.  

March 2010 records from Digital Spinetics reveal complaints of neck pain with radiation; no cervical radiculopathy was found.  

In response to the April 2013 Board remand, a VA in-person examination of the Veteran's spine was conducted in October 2012.  After review of the evidence and examination of the Veteran's neck, the examiner concluded that it is less likely than not that the Veteran's neck disability was incurred in or caused by service because there is no documentation of treatment for a cervical spine condition during service.  The condition is also less likely than not proximately due to or the result of service-connected disability because there is no documentation in the medical literature establishing a direct cause and effect relationship between residuals of an ankle fracture, residuals of a bunionectomy, or residuals of knee surgery and the development of cervical spine arthritis.  
A VA evaluation of the lower leg was obtained in May 2013.  After review of the record and examination of the Veteran, the examiner concluded that the pain in the Veteran's left leg is due to his service-connected left knee disability.  The Veteran denied any other left leg condition.

The Veteran's testified at his January 2015 video conference hearing that he has pain and numbness in the left leg; although he referred to his low back problems, he did not testify about a neck disability.

Although there is one notation of neck stiffness in service in October 1994, and neck strain was diagnosed, there is no evidence of a chronic disability of the neck in service, including on examination in October 1996.  The initial post-service notation of a neck disability was not until a number of years after service discharge.  Moreover, the October 2012 VA opinion on file, which is based on an 
in-person examination of the Veteran and a review of the record, and which includes a rationale, is against the claim on either a direct or a secondary basis.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current neck disability to service or to service-connected disability.  

With respect to the claim for service connection for a left leg disability, the evidence indicates that there is no separate disability of the left leg, and the Veteran indicated in May 2013 that he was not claiming a separate left leg disability.  The examiner concluded in May 2013 that the pain in the Veteran's left leg was actually due to his already service-connected left knee disability.  Consequently, service connection for a separate left leg disability is not warranted.

Although the Veteran is competent to report his subjective symptoms, such as neck pain, he is not competent to report that he has a neck disability due to service or to service-connected disability.  The diagnosis of cervical arthritis and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for a neck disability and for a left leg disability, to include on a secondary basis, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Hearing Loss in the Right Ear

Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records include multiple audiological evaluations, with all audiograms showing hearing in the right ear to be within the above VA definition of within normal limits.  

Post-service VA audiograms in December 1997, March 2006, October 2007, and August 2010 show hearing in the right ear to be within the VA definition of normal limits.  An audiogram in January 2008 shows speech recognition ability in the right ear to be 88 percent.

In response to the April 2012 Board remand, a VA compensation and pension audiological evaluation was conducted in November 2012.  Pure tone thresholds at the relevant frequencies from 500 to 4000 hertz in the right ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 20 decibels at 2000 hertz, 25 decibels at 3000 hertz, and 30 decibels at 4000 hertz.  Speech recognition was 96 percent in the right ear.  

According to an August 2013 VA audiological report, given that the Veteran's hearing in the right ear was within normal limits at service separation, right ear hearing loss is not secondary to his service-connected left ear hearing loss and tinnitus.

Even if service exposure to acoustic trauma is conceded, there is no evidence of a VA-defined chronic hearing disability in the right ear either in service or on audiograms after service discharge.  Although speech recognition was 88 percent in the right ear in January 2008, it was 100 percent in August 2010 and 96 percent in November 2012.

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely hearing loss disability in the right ear, there can be no valid claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report symptoms of hearing loss, he is not competent to opine that he currently has hearing loss in the right ear due to service.  The Board does not dispute that the Veteran was exposed to acoustic trauma in service; however, as the evidence does not show hearing loss disability in the right ear, service connection for hearing loss in the right ear is denied. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss in the right ear, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014). 

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  

Arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

Left Knee Injury with Instability and Left Knee Arthritis

Service connection was granted for post-operative repair of a torn ligament in the left knee with arthritis by rating decision in November 1981 and a 10 percent rating was assigned, effective May 30, 1981, under Diagnostic Codes 5257-5010.  A December 1997 rating decision granted a 20 percent rating for the left knee, effective October 2, 1997.  A September 2012 rating decision granted a separate 10 percent rating for left knee arthritis under Diagnostic Codes 5260-5003, effective May 30, 1981 and granted an earlier effective date of May 30, 1981 for the assignment of a 20 percent rating for residuals of a left knee injury with instability, which was previously described as left knee meniscus tear, status post arthroscopy repair.  

The Veteran's left knee disabilities are addressed together since the evidence for each is intertwined.  Because the issues of entitlement to an initial evaluation in excess of 20 percent for left knee injury with instability and entitlement to an initial evaluation in excess of 10 percent for left knee arthritis have been pending since May 30, 1981, the Board will review the evidence throughout the appeal period.  

According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2014) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

It was reported on VA knee examination in August 1981 that the Veteran's gait was normal; he occasionally tended to limp, favoring the left leg.  He gave a history of injuring the left knee in service with surgical repair of a torn ligament.  He complained of pain, swelling, and instability of the left knee with walking or standing for any length of time.  Physical examination showed some atrophy of the quadriceps muscle on the left and some tenderness over the inner aspect of the left knee.  There was normal range of motion of the left knee without crepitus.  X-rays showed minimal degenerative changes of the left knee with a small annular bone defect.

The findings on VA examination of the knees in February 1982 were post-surgical status, repair of a torn ligament in the left knee, with no apparent disability on examination.

X-rays of the left knee in November 1997 showed moderate narrowing of the medial tibial femoral joint space with screws inserted through the medial and lateral femoral condyle.

The Veteran was seen by J. E. Bodden, M.D., in March 1998 with complaints that included intermittent pain and swelling of the left knee.  Examination revealed mild tenderness in the posterolateral and posteromedial joint lines with well-healed operative scars medially, anteriorly, laterally, and posteriorly.  There was a mild positive posterior Drawer sign, indicative of laxity of posterior cruciate ligament.  Active range of motion was from 0 to 120 degrees with mild patellofemoral crepitus.  X-rays showed degenerative changes in all compartments.  The diagnosis was status-post left knee reconstruction with reconstruction of anterior and posterior cruciate ligaments and with degenerative changes of the knee joint.

The Veteran complained on VA evaluation of the left knee in August 1998 of knee pain and swelling, for which he was taking Tylenol #3.  He had a normal gait.  Motion of the left knee included 5 degrees of extension and 110 degrees of flexion.  There was no joint laxity.  The diagnosis was residuals of a tear of the posterior cruciate ligament of the left knee.

The Veteran complained on VA examination in October 2007 of left knee giving way, pain, stiffness, weakness, instability, incoordination, locking episodes, and severe weekly flare-ups.  The Veteran was able to walk more than 1/4 mile but less than a mile.  Examination revealed left knee crepitus, tenderness, and grinding.  There was no instability and no patellar or meniscus abnormality.  Motion of the knee was from 5 to 100 degrees.  There was objective evidence of pain after repetitive motion but no additional functional impairment.  Osteoarthritis of the left knee was diagnosed.  

The Veteran complained on VA examination of the left knee in January 2008 that his knee had increased in severity since the most recent VA evaluation in October 2007.  He noted increased pain, morning swelling, and instability at the end of the day.  He had giving way, pain, stiffness, weakness, and instability.  There were no episodes of dislocation or subluxation.  He reported severe, daily flare-ups.  There was mild anterior/posterior instability.  Range of motion was from 0 to 140 degrees without objective evidence of pain.  There was no additional functional impairment after repetitive testing.  The Veteran was working full time as a purchasing agent and said that he had lost 4 weeks over the previous year due to knee problems.

The assessment on an October 2010 medical report from the South Florida Institute of Sports Medicine was left knee internal derangement/meniscus tears.

According to October 2010 records from Weston Outpatient Surgical Center, the Veteran had undergone left knee arthroscopy with partial medial meniscectomy and partial lateral meniscectomy, left knee separate patellofemoral compartment chondroplasty, and left knee intraarticular injection with Duramorph.  It was noted that he had been in a motor vehicle accident earlier in the year.

On VA examination of the left knee later in October 2010, it was noted that the Veteran had had very recent left knee surgery.  The Veteran complained of deformity, giving way, instability, stiffness, weakness, and incoordination of the left knee.  He said that he was unable to stand for more than a few minutes at a time or walk more than a few yards.  He did not have ankylosis or episodes of dislocation or subluxation.  Range of motion was from 0 to 90 degrees, with no additional limitation after repetitive testing.  He said that he had been laid off at work and had not worked in 1-2 years.  The examiner concluded that the Veteran's left knee caused a significant effect on his usual occupation and at least a moderate effect on most daily activities.  

It was reported on VA examination in October 2012 that range of motion of the left knee was from 0 to 120 degrees without objective evidence of painful motion.  There was no additional functional impairment of the left knee after repetitive motion.  There was no loss of muscle strength, no instability, and no recurrent patellar subluxation/dislocation.  The Veteran's symptoms involved pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  It was noted that the Veteran's left knee disability impacted his ability to do physical employment but would not prevent sedentary employment.  The diagnosis was status-post open reduction and internal fixation of the left knee with pain, swelling, and impaired mobility.

According to a June 2015 Vocational Assessment from a Vocational Rehabilitation Consultant, the Veteran had constant pain, swelling, and functional difficulties of the left knee that had worsened over the years.

To warrant a rating in excess of 20 percent for left knee injury with instability under Diagnostic Code 5257, there would need to be evidence of more than moderate recurrent subluxation or lateral instability of the knee.  While the Veteran has complained of instability on evaluations over the years, the evidence does not show more than moderate recurrent subluxation or instability.  No apparent disability was found in February 1982.  He had a normal gait with no joint laxity in August 1998.  No instability or subluxation was found on VA evaluation in October 2007.  In January 2008, he had mild anterior/posterior instability with no subluxation.  Even after his motor vehicle accident in October 2010, the Veteran did not report episodes of dislocation or subluxation.  When examined by VA in October 2012, there was no loss of muscle strength, no instability, and no recurrent patellar subluxation or dislocation.  

To warrant a rating in excess of 10 percent for arthritis of the knee under the applicable diagnostic codes, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  However, range of motion findings during the appeal period discussed above show range of motion of the left leg from no worse than 5 degrees of extension to no worse than 90 degrees of flexion.  Consequently, a rating in excess of 10 percent is not warranted for either flexion or extension of the left knee under the schedular criteria for limitation of motion.  

A rating in excess of 10 percent is also not warranted for left knee arthritis under Diagnostic Code 5003 because the Veteran is rated for limitation of motion and because only one joint is involved.  Additionally, because there is no evidence of ankylosis, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, because the VA evaluations noted above do not show any additional functional impairment after repetitive testing, a rating in excess of 10 percent is not warranted for the right knee under 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2012).  In fact, the Veteran in this case is receiving compensable ratings for both arthritis and instability.  

As neither limitation of flexion nor limitation of extension of the left knee is severe enough, by itself, to warrant a compensable evaluation under the rating schedule, a higher rating is also not warranted for this knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  


Right Foot Disability

Service connection was granted for post-operative hallux valgus of the right foot by Hearing Officer's decision in February 1998 and a noncompensable rating was assigned, effective October 2, 1997, under Diagnostic Code 5280.  A claim for increase was received by VA in September 2005.  The Veteran's claim was denied by rating decision in April 2006, and the Veteran timely appealed.  A December 2007 Decision Review Officer's decision granted a 10 percent rating for residuals of a right bunionectomy, formerly described as post-operative hallux valgus, effective October 17, 2007 under Diagnostic Codes 5280-5284.  

Under Diagnostic Code 5280, a 10 percent rating is warranted for unilateral hallux valgus that is postoperative, with resection of the metatarsal head, or that is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014). 

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent rating requires severe residuals.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014). 

A VA foot evaluation was conducted in October 2007.  The Veteran reported a right bunionectomy in 2000 with pinning of the right great toe due to hallux valgus.  The Veteran complained of pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance in the forefoot dorsal surface.  He also reported weekly flare-ups.  His symptoms were precipitated by walking and alleviated by rest.  He was able to walk more than a quarter mile but less than a mile.  On physical examination of the right foot, there were painful motion, tenderness, and abnormal weight bearing; there was no evidence of swelling, instability, or weakness.  There was 30 degrees of valgus angulation of the right great toe.  His gait was pronated on the right.  X-ray of the right foot showed mild osteoarthritis in the first metatarsophalangeal joint.  Right hallux valgus was diagnosed.  The Veteran was employed full time as a purchasing manager.  It was noted that the impact of the disability on the Veteran's occupation involved pain.  The disability prevented playing sports and had a moderate impact on exercise and recreation; it had a mild impact on chores, shopping, and traveling.

On VA foot evaluation in October 2010, identified symptoms were pain and stiffness.  Symptoms not identified were swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance in the right first great toe.  The Veteran said that he was unable to stand for more than a few minutes or walk for more than a few yards.  Physical examination of the right foot revealed evidence of tenderness. There was 45 degrees angulation of the first metatarsophalangeal joint with stiffness.  The Veteran had a normal gait.  The disability impacted occupational activity by causing decreased mobility, decreased strength, and lower extremity pain.  The diagnoses were hallux valgus of the right foot, status-post bunionectomy, and degenerative joint disease of the first metacarpophalangeal joint.  The disability had a mild impact on sports, exercise, and recreation; it did not impact his other daily activities.  It was noted that the Veteran had been laid off and was not working.

A VA foot evaluation was conducted in October 2012.  It was noted that the Veteran wore shoe inserts on a daily basis and that he took medication for pain.  After examination of the right foot, his symptoms were described as mild.  The diagnoses were hallux valgus and status-post bunionectomy with residual pain and impaired locomotion.

Because there is no probative medical evidence involving the right foot during the appeal period prior to October 2007, there is insufficient evidence to conclude that a compensable evaluation is warranted for the Veteran's right bunionectomy/hallux valgus disability.  Beginning in October 2007, the Veteran was assigned a 10 percent rating for the disability, which is the maximum schedular rating under Diagnostic Code 5280.  To warrant a schedular rating in excess of 10 percent for foot disability under Diagnostic Code 5284, there would need to be evidence of more than moderate foot impairment.  The above evidence, however, does not show symptomatology indicative of more than moderate impairment.  Although there was evidence in October 2007 of painful motion, tenderness, and abnormal weight bearing; there was no evidence of swelling, instability, or weakness.  Except for playing sports, the disability had no more than a moderate impact on his other daily activities.  When examined in October 2010, the Veteran had a normal gait.  There was no evidence of swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  His right foot disability had no more than a mild impact on his daily activities in October 2010.  Moreover, his right foot symptoms were considered mild on VA evaluation in October 2012.

A higher rating is not warranted for either foot disability under another diagnostic code for the foot, as the Veteran's service-connected right foot disability does not include acquired flatfoot, pes cavus, or malunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, and 5283 (2014).


Left Ear Hearing Loss

Service connection was granted for hearing loss in the left ear by rating decision in December 1997 and a noncompensable rating was assigned effective October 2, 1997.  A claim for increase was received by VA in September 2005.  The Veteran's claim was denied by rating decision in April 2006, and the Veteran timely appealed.

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests, using the Maryland CNC word list, together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See 38 C.F.R. § 4.85 (2014) and Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2014).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

On VA audiology evaluation in March 2006, the Veteran said that he had difficulty understanding general conversation and television.  Pure tone thresholds for the left ear, in decibels, were: 20 at 1000 Hz, 30 at 2000 Hz, 45 at 3000 Hz, and 55 at 4000 Hz.  The pure tone threshold average was 37.5.  Speech recognition was recorded as 94 percent in the left ear per the Maryland CNC test.  Mild to moderate sensorineural hearing loss in the left ear was diagnosed.  

On VA audiology evaluation in October 2007, the Veteran noted that he sometimes had difficulty interpreting what people are saying.  Pure tone thresholds for the left ear, in decibels, were: 30 at 1000 Hz, 35 at 2000 Hz, 50 at 3000 Hz, and 55 at 4000 Hz.  The pure tone threshold average was 42.5.  Speech recognition was 90 percent in the left ear per the Maryland CNC test.  Normal to moderately severe sensorineural hearing loss in the left ear was diagnosed.    

On VA audiology evaluation in January 2008, the Veteran noted that he sometimes had difficulty hearing  what people are saying.  Pure tone thresholds for the left ear, in decibels, were: 25 at 1000 Hz, 35 at 2000 Hz, 45 at 3000 Hz, and 55 at 4000 Hz.  The pure tone threshold average was 40.  Speech recognition was 80 percent in the left ear per the Maryland CNC test.  Mild to moderate sensorineural hearing loss in the left ear was diagnosed.    

On VA audiology evaluation in August 2010, pure tone thresholds for the left ear, in decibels, were: 25 at 1000 Hz, 35 at 2000 Hz, 55 at 3000 Hz, and 60 at 4000 Hz.  The pure tone threshold average was 43.75.  Speech recognition was 96 percent in the left ear per the Maryland CNC test.  Mild to moderate sensorineural hearing loss in the left ear was diagnosed.    

On VA audiology evaluation in November 2012, the Veteran noted that he sometimes had difficulty interpreting what people are saying.  Pure tone thresholds for the left ear, in decibels, were: 30 at 1000 Hz, 40 at 2000 Hz, 60 at 3000 Hz, and 55 at 4000 Hz.  The pure tone threshold average was 42.5.  Speech recognition was 94 percent in the left ear per the Maryland CNC test.  The Veteran indicated that his left ear hearing loss did not impact on his daily life, including his ability to work.  Sensorineural hearing loss in the left ear was diagnosed.    

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  
Because the Veteran is only service connected for hearing loss in the left ear, hearing in his right ear is considered to be level I.  In determining the correct rating to assign to the Veteran's hearing loss in the left ear, the audiological results on file translate to hearing no worse than level II in the left ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is no worse than level II in the service-connected ear.

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  In this case, the Board finds that the rating criteria to evaluate his left ear hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The Veteran reported on several VA evaluations that he sometimes had trouble understanding what people were saying.  


Additional Considerations

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report the symptoms related to his service-connected disabilities.  The lay statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain.  The Veteran's complaints have been considered in this case; however, as discussed above, evaluations for VA purposes have not shown the severity required for a higher rating for the disabilities at issue, as discussed above.    

The Board has also considered whether either of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disabilities at issue, but the medical evidence discussed above reflects that the disabilities do not show the symptomatology warranting a higher rating, as discussed above.  See 38 C.F.R. § 4.1 (2014).  There is also no evidence of frequent periods of hospitalization during the appeal period due to any service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for any of the disabilities at issue during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
The Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to a higher rating for left knee injury with instability, left knee arthritis, right bunionectomy/hallux valgus, and hearing loss in the left ear is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


TDIU

It is contended that the Veteran has not been able to obtain and maintain substantially gainful employment as a result of his service-connected disabilities since at least June 6, 2011, which is the date that he was awarded a combined rating of 70 percent.

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. § 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment. 38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  In this case, the Veteran's service-connected disabilities have met the above requirement since January 1, 2009.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Relevant evidence on file indicates that the Veteran has completed three years of college and has worked in material management; he last worked full time in August 2009.  

It was reported on VA knee and foot evaluation in October 2010 that the Veteran had been laid off and had not worked in 1-2 years.  His knee, ankle, and foot disabilities had a significant effect on his usual occupation.

The VA examiner in January 2012 opined that the Veteran's low back disability interfered with his ability to obtain and maintain employment but did not interfere with his ability to obtain and maintain desk/office employment, particularly if ergonomic adjustments were made to his workspace.

VA evaluations of the Veteran's service-connected disabilities were conducted in October 2012.  The examiner reported that the Veteran used an ankle brace and that his right ankle disability did not impact on his ability to work.  It was concluded that the Veteran's thoracic spine and left knee conditions would impact all physical employment but not sedentary employment.  

According to a June 2015 vocational assessment from a vocational rehabilitation consultant, which was based on a review of the record, the Veteran had constant pain, swelling, and functional difficulties due to his service-connected left knee, right ankle, low back, and right foot disabilities.  He used an ankle brace but still had constant pain and swelling with prolonged standing and/or walking, as well as stiffness, weakness, fatigue, and lack of endurance.  This consultant noted that the Veteran stopped working in 2009 because of pain and functional impairment due to his service-connected left knee, right ankle, low back, and right foot and that he has been unable to return to any substantially gainful occupation.  The Veteran was considered vocationally disabled and unable to perform any type of substantially gainful employment since he stopped working in 2009.

For the Veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The evidence indicates that the Veteran has some college, but no degree, and has worked in material management.  He has not worked full time since 2009.  

There is evidence on file both for and against the claim for TDIU.  According to VA evaluations in October 2012, the Veteran was not precluded from sedentary employment due to his service-connected disabilities.  However, the Board would note that these evaluations do not include an opinion on whether the Veteran's service-connected disabilities taken together preclude obtaining and maintaining substantially gainful employment consistent with his education and occupation experience.  Consequently, because the June 2015 vocational assessment is based on a review of the evidence and includes a discussion of the functional impairment caused by the service-connected disabilities as a whole, the Board finds it reasonable to conclude that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience beginning on June 6, 2011, which is the date that he was granted entitlement to service connection for radiculopathy of L5-S1 and met the requirement for a schedular TDIU evaluation under 38 C.F.R. § 4.16.  

In other words, by extending the benefit of the doubt to the Veteran, as required by law, the Board finds that TDIU is warranted beginning June 6, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Earlier Effective Date Claims

The Veteran and his representative have contended that an effective date prior to October 17, 2007 is warranted for the grant of a 10 percent rating for hallux valgus of the right foot and an effective date prior to October 17, 2007 is warranted for the grant of a 20 percent rating for residuals of a right ankle fracture because his claim was filed in September 2005 and there is medical evidence on VA examination in March 2006 of increased disability in the right ankle and foot.

The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2014).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

A claim for increase for both right ankle arthritis, rated as 10 percent disabling, and right hallux valgus, rated as noncompensably disabling, was received by VA on September 30, 2005.  A VA examination was conducted on March 26, 2006 and an April 2006 rating decision denied an increased rating for either disability.  The Veteran timely appealed.  A subsequent VA examination was conducted on October 17, 2007, and a December 2007 DRO decision granted an increased rating of 20 percent for right knee arthritis, under Diagnostic Code 5271, and an increased rating of 10 percent for right hallux valgus, under Diagnostic Code 5284, both of which were effective on October 17, 2007.

The question before the Board is whether the results of the March 21, 2006 VA examination are sufficient to warrant an increased evaluation for either the right ankle or right foot disability.  

When examined by VA in March 2006, range of motion of the right ankle included 50 degrees of plantar flexion and 20 degrees of dorsiflexion, with pain on motion.  Ankle motion in March 2006 is much better than on VA examination in October 2007, when plantar flexion was 30 degrees and dorsiflexion was 10 degrees, and is essentially normal range of motion.  It was noted that although repetitive testing caused an increase in pain, there was no decrease in range of motion and no fatigability, weakness, lack of endurance, or incoordination.  To warrant a rating in excess of 10 percent for right ankle disability under 38 C.F.R. § 4.71, Diagnostic Code 5271 (2014), there would need to be evidence of more than moderate limitation of motion.  Because motion of the right ankle was normal in March 2006, an effective date prior to October 17, 2007 for the assignment of a 20 percent rating for right ankle arthritis is not warranted.

With respect to the right foot, a 10 percent rating is assigned under 38 C.F.R. § 4.71, Diagnostic Code 5284 (2014) for a moderate foot injury.  When examined by VA on March 3, 2006, the Veteran reported minimal pain, which was sporadic; his pain was primarily from the ankle and hip.  There was no objective evidence of right foot pain on motion.  There was no edema, instability, weakness, or tenderness.  There was no limitation of gait or function on standing or walking.  The examiner also reported that the Veteran did not have callosities, breakdown, or unusual shoe-wear pattern that would indicate abnormal weightbearing.  He has hallux valgus in angulation of approximately 30 degrees with no dorsiflexion at the first metatarsophalangeal joint.  Because of the absence of findings of right foot disability in March 2006, including objective evidence of pain on motion, which was shown on VA examination in October 2007, an effective date prior to October 17, 2007 for the assignment of a 10 percent rating for right hallux valgus is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for hearing loss in the right ear is denied.

An initial evaluation in excess of 20 percent for a left knee injury with instability is denied.

An initial evaluation in excess of 10 percent for left knee arthritis is denied.

A compensable evaluation prior to October 17, 2007 and in excess of 10 percent beginning October 17, 2007 for right bunionectomy/hallux valgus is denied.

A compensable evaluation for left ear hearing loss is denied.

Entitlement to TDIU is granted, beginning June 6, 2011, subject to the rules applicable to the payment of monetary benefits.

Entitlement to an effective date prior to October 17, 2007 for the assignment of a 20 percent rating for right ankle arthritis is denied.

Entitlement to an effective date prior to October 17, 2007 for the assignment of a 10 percent rating for right hallux valgus is denied.


REMAND

With respect to the claim for entitlement to service connection for a low back disability, the Board notes that the Veteran referred at his January 2015 video conference hearing to post-service treatment for his back from several private physicians, to include Drs. Goldberg, Bromson, and Rolnick; and it appears that some of these records are not currently on file.  An October 2012 report from Dr. Goldberg is of record, but it is unclear if there are additional outstanding treatment reports.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The RO will request that the Veteran provide the names, addresses, and dates of treatment of all private health care providers who have treated him for low back disability since his separation from active duty in October 1997, to include Drs. Goldberg, Bromson, and Rolnick.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran.
Regardless of the response, the RO must attempt to obtain all VA treatment records for the Veteran.  All attempts to obtain these records must be documented in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

If private records are identified, the RO must make two attempts to obtain them, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  If additional pertinent treatment records are obtained, the RO will obtain an opinion from an appropriate medical professional to determine whether the Veteran has a low back disability due to service or to service-connected disability.  After reviewing the record, the reviewer must express an opinion on whether it is at least as likely as not (50 percent or more probability) that the Veteran has an acquired low back disability that began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, the reviewer must also provide an opinion as to whether it is at leaset as likely as not (50 percent probability or more) that the Veteran's low back disability was caused or aggravated by a service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion expressed.

3.  After the above has been completed, the RO will consider all of the evidence of record, to include any evidence obtained as a result of this remand, and will readjudicate the Veteran's claim for service connection for a low back disability.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case will be provided to the Veteran and his attorney and they will be given an appropriate period of time in which to respond.  Thereafter, the appeal will be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


